DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 DAVID SCHLESINGER a/k/a DAVID CHARLES SCHLESINGER, and
   HEIDI SCHLESINGER a/k/a HEIDI SUZANNE SCHLESINGER,
                        Appellants,

                                    v.

    U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR TBW
   MORTGAGE-BACKED TRUST SERIES 2007-2, TBW MORTGAGE
          PASS-THROUGH CERTIFICATES, SERIES 2007-2,
        UNKNOWN TENANT 1 n/k/a DANIEL SCHLESINGER,
UNKNOWN TENANT 2 n/k/a ROBERT CARTER, UNKNOWN TENANT
3 n/k/a JOHN DOE, UNKNOWN TENANT 4 n/k/a ALMA SIERRA, and
 BOULEVARD WOODS NORTH HOMEOWNERS ASSOCIATION, INC.,
                          Appellees.

                              No. 4D19-3919

                          [November 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
062018CA012503AXXXXCE.

  Emily B. Chatzky and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellants.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee U.S. Bank National Association, As Trustee for TBW Mortgage-
Backed Trust Series 2007-2, TBW Mortgage Pass-Through Certificates,
Series 2007-2.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.